Citation Nr: 1705724	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  08-32 978	)		DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 30 percent, prior to January 25, 2012, and in excess of 70 percent, from January 25, 2012, for service-connected bipolar disorder, for purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Appellant


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1969.  The Veteran died in February 2012; the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Seattle, Washington Department of Veterans Affairs Regional Office (RO).  

In April 2011, the Veteran and his spouse testified at a personal hearing before the undersigned Veteran's Law Judge.  A transcript of that hearing is associated with the record.  

Procedurally, the Board notes that this matter was previously before the Board in October 2011, when it was remanded for additional development.  Prior to the appeal returning to the Board, the Veteran died in February 2012 and the RO received an appropriate request by the appellant to be substituted as the claimant on the Veteran's pending claims.  As such, this matter has now been returned to the Board for appellate consideration for accrued benefits. 

The Board apologies for the many delays in the full adjudication of this case and the loss of the Veteran. 




FINDING OF FACT

For the entire appeal period, the Veteran's bipolar disorder more closely approximated occupational and social impairment, with deficiencies in most areas due to such symptoms as (for example only) recurrent suicidal and homicidal ideation, depressed mood, anxiety, mood disturbances, angry outbursts, violent tendencies (which is suggestive of impaired impulse control), some paranoid thoughts, sleep impairment, nightmares, mild to moderate memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships; it has not been manifested by is total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but not higher, for bipolar disorder have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9432 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of VA's Schedule for Rating 
Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

All mental disorders, Diagnostic Codes 9201 through 9440, are evaluated pursuant to the rating schedule set out at 38 C.F.R. § 4.130.  The Veteran's bipolar disorder was assigned Diagnostic Code 9432.  The rating criteria provides for a 30 percent disability evaluation for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).  38 C.F.R. § 4.130; Diagnostic Code 9432. 

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in rating schedule for mental disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

Mental Health diagnoses made pursuant to the DSM-IV, which was updated to the DSM-V in August 2014 after the Veteran's death, will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994).

An April 2007 private mental health evaluation shows that the Veteran reported that he had increased agitation, irritability, and problems with his mood.  He reported that he had been having difficulty with anger and a tendency toward violence, specifically he reported that he go "so angry [he] want[ed] to hurt someone...[he] almost lost [his] job recently for threatening to stab [his] boss with a screwdriver."  He reported increased symptoms of transient suicidal ideation and reported that since the last private evaluation, he had been having increased episodic blackouts which occurred several times a week.  He reported difficulty with irrational thinking and that he had trouble explaining his thoughts to others.  He reported increased episodes of disorientation and he reported an increase in the occurrence of nightmares related to his active service.  He described difficulty with diminished energy, motivation, and concentration.  He endorsed paranoid thoughts and that he suffered from panic attacks.  He reported that his increased symptoms significantly impacted his work, social, and intimate relationships.  

On mental status examination, it was noted that the Veteran was on time for his appointment, he appeared casually dressed, and he displayed appropriate personal hygiene.  His affect was noted to be consistent with his mood and the content of the examination.  He was oriented to person, place, and time and his speech was clear and coherent.  His associations were logical and orderly and while he reported that he got distractible and had paranoid thoughts, there was no evidence of audio or visual hallucinations.  His insight and judgement appeared to be intact.  His mood was noted to be quite depressed, and he had endorsed elevated levels of anxiety and irritability.  While he reported transient suicidal and homicidal ideation, the examiner noted that he did not appear to be an imminent danger to himself or others.  His memory was noted to be within normal limits and he was noted to be cooperative with the interview process. 

In May 2007, the Veteran began receiving outpatient mental health treatment at the VA Medical Center.  At that time, he reported chronic anger problems that had been increasing.  When he was angry, he reported that he had thoughts of stabbing, killing, and other violence, but with no specific target.  He reported that he tended to get depressed after the anger episodes.  He reported that he had longstanding anger at work in situations when he felt someone was being disrespectful to him and had lost jobs due to his anger issues in the past.  He reported depressed mood and suicidal and homicidal ideation, such as purposely crashing his car.  He reported that he cut his wrists while on active service and held a loaded gun to his head at the time of his first divorce.  He reported some difficulty sleeping and endorsed frequent awakenings, with occasional nightmares that were sometimes related to his active service.  He reported that he had anxiety at times, but denied any history of panic attacks.  

On mental status examination, the VA mental health provider noted that the Veteran's speech and movements were subdued.  The Veteran was superficially euthymic and his affect was constricted.  He had no perceptual abnormalities.  His thinking was linear and he had no active suicidal or homicidal ideation.  His orientation and memory were grossly intact.  The mental health provider assigned a diagnosis of  mood disorder, not otherwise specified, with longstanding depression and assigned a GAF score of 54.

A July 2007 VA outpatient mental health treatment record shows that the Veteran was seen for follow-up treatment for a history of depression and anger and impulse control.  It was noted that he received monthly outpatient treatment.  On mental status examination, the Veteran was noted to be alert and oriented to person, place, and time.  His mood was somewhat anxious and his affect was consistent with his mood.  His thought process and thought content were noted to be logical and clear and he maintained eye contact throughout the appointment.  He denied any current suicidal or homicidal ideation.  

At an August 2007 VA examination, the Veteran reported that he had explosive anger and had become violent in the past, and had even stabbed and shot people in the past.  He reported that he had suicidal thoughts and that he had a fight with his boss the week prior to the examination.  He reported that his mood escalated up and down like "an emotional roller coaster" and there were times he felt like his mind was racing and he was nervous and anxious and other times he felt more depressed.  He specifically reported that he was "anxious a few days and then [he] crash[ed] really hard."  He reported that he usually slept 3 to 4 hours when he was feeling anxious and when he was depressed he could sleep for 12 hours.  He reported that he had no problems with his appetite, but that his energy level went up and down.  He reported that his only hobby was riding his motorcycle.  He reported a history of drug and alcohol abuse, but that he had been sober for 14 years.  He reported that he had been married and divorced twice and that he had two adult children, but did not comment on the relationship with his children.  
On mental status examination, the Veteran was noted to be cooperative during the clinical interview and his affect was appropriate to the context.  His was dressed casually and appeared his stated age.  His speech was spontaneous and the rate, volume, and tone of his speech were normal.  There was no loosening of association or flight of ideation related to his thought processes noted, he denied hallucinations, and the examiner noted that no delusions were present.  It was noted that he had suicidal ideation, about a month prior to the examination, but did not have a plan or intent at the time of the examination.  His insight and judgment were noted to be fair and he was oriented to person, place, time, and situation.  He was able to recall 1 out of 3 words after one minute, spell a word backward, and his short and long term memories were intact.  The examiner assigned a diagnosis of bipolar disorder, not otherwise specified, and a GAF score of 55, and noted that the Veteran's symptoms were moderate in nature. 

At a January 2012 VA examination, the Veteran reported that he had gotten married in 2007, as a result of pressure from his church.  He reported that he was under a lot of stress as a result of financial problems caused by his wife's gambling problems, which had caused debt.  He reported that he was unemployed and had not looked for work since his last job ended in 2007, after he hit a supervisor.  The Veteran reported a past history of violent behavior and conflict with neighbors.  He reported that he had not used alcohol or drugs for 20 years, but prior to that, he had used methamphetamines regularly.  The Veteran reported symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and impaired impulse control.  The examiner noted that the Veteran's bipolar disorder rendered him unable to secure or follow a substantially gainful occupation, as was evidenced by his prior behavior. 

Based on the evidence of record, the Board finds that the Veteran's bipolar disorder warrants a 70 percent rating, but not higher, for the entire period on appeal.  In this regard, the Board notes that the evidence of record during this period shows that the Veteran's bipolar disorder resulted in symptoms of recurrent suicidal and homicidal ideation, depressed mood, anxiety, mood disturbances, angry outbursts, violent tendencies (which is suggestive of impaired impulse control), some paranoid thoughts, sleep impairment, nightmares, mild to moderate memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Therefore, for the entire period on appeal, the Veteran's disability picture is more accurately contemplated by the criteria for a rating of 70 percent.  38 C.F.R. § 4.130, Diagnostic Code 9432 (2016).

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, the VA mental health treatment records, and the private mental health evaluation do not indicate that the Veteran has experienced all of the symptoms associated with a 70 percent rating for bipolar disorder.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board finds that there is occupational and social impairment resulting in deficiencies in most areas sufficient to warrant a 70 percent rating, even though all the specific symptoms listed as examples for a 70 percent rating are not shown.  

Consideration has been given to assigning a rating higher than 70 percent.  However, there is no indication from the record that the Veteran had total occupational and social impairment at any point on appeal.  The Board notes that while the Veteran experienced some difficulty in the workplace as a result of bipolar disorder throughout the appeals period, the Veteran was still employed during the August 2007 VA examination and the first time the Veteran made VA aware that he was unemployed was at the January 25, 2012 VA examination, which the RO found to be the basis of a grant of entitlement to a total disability rating due to individual unemployability (TDIU).  

Further, the Board acknowledges that the Veteran did not have many social relationships during the period on appeal, but he was able to develop a relationship with, and marry, the appellant in 2007 and he maintained attendance at church.  Further, there is no indication that the Veteran has ever experienced difficulty maintaining hygiene or that he had significant impairment in speech or thought processes, or that he exhibited obsessional or ritualistic tendencies.  While he had some trouble with concentration and memory, he was not noted to be grossly impaired in that respect and while he had recurrent suicidal and homicidal ideation, it was specifically noted in the medical evidence that he did not appear to present a persistent danger to himself or others.  Therefore, the Board finds that a rating in excess of 70 percent for PTSD is not warranted because total occupational and social impairment was not shown.  38 C.F.R. § 4.130, Diagnostic Code 9432 (2016).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the Veteran's bipolar disorder was in excess of that contemplated by the assigned rating.  Higher ratings are available for more severe levels of impairment, but the Veteran's bipolar disorder did not meet the criteria for higher ratings.  The evidence does not show frequent hospitalization or marked interference with employment, beyond that anticipated by the assigned rating.  Further, the RO assigned the Veteran a TDIU at the point they were made aware that he was unemployed due to his bipolar disorder.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

Accordingly, the Board finds that the evidence supports the assignment of a rating of 70 percent for bipolar disorder for the entire period on appeal.  However, the Board finds that the preponderance of the evidence is against the assignment of any rating higher than 70 percent.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by way of a letter dated in August 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent VA treatment records, and made reasonable efforts to obtain records of the Veteran's non-VA treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159. 

Additionally, pursuant to the Board's prior remand in this case, the Veteran was afforded a VA examination in January 2012.  The Board finds the January 2012 examination is adequate as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings and opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board notes that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Upon review of the January 2012 VA examination report, the Board finds that there has been substantial compliance with the Board's October 2011 remand directives.  In this regard, the VA examiner noted psychiatric symptoms suffered by the Veteran as well as the severity of the Veteran's service-connected psychiatric disability.  The Board accepts the examiner's findings as sufficient and finds the examination adequate.  Therefore, additional remand is not necessary. 

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

ORDER

Entitlement to a rating of 70 percent, from January 25, 2012, for service-connected bipolar disorder, for purposes of accrued benefits, is granted.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


